        Case 1:18-cv-05973-GBD-OTW Document 77 Filed 04/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
SEAN BEST,                                                     :
                                                               :
                         Plaintiff,                            :      18-CV-5973 (GBD) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
THE CITY OF NEW YORK, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court has been made aware that Plaintiff recently updated his address on the

CM/ECF docket. Accordingly, within 14 days of the date of this Order, defense counsel shall mail

a copy of the docket sheet, ECF 74, ECF 76, and this Order to Plaintiff and file proof of such

service on ECF. If defense counsel is unable to complete this mailing as a result of COVID-19 and

related disruptions, counsel shall promptly notify the Court by letter filed on ECF.

         Plaintiff’s deadline to file a second amended complaint is hereby extended to 30 days

from the date of service.



         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: April 20, 2020                                              Ona T. Wang
       New York, New York                                          United States Magistrate Judge
